DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a Continuation Application.


2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).


3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,462,484. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite responding to a change of configuration and selectively activating, de-activating or reconfiguring one/more components within a pre-determined guard interfaval and then receiving the second data according to the second component-carrier configuration after the guard interval.

Patented Claim					Instant Application’s Claim
1. A wireless mobile station configured for multi-carrier operation, the wireless mobile station comprising a control circuit configured to: 
    receive first data from a base station according to a first configuration of two or more component carriers; 

    selectively activate, de-activate, or reconfigure one or more transceiver components during a pre-determined guard interval of greater than one subframe, based on the signaling information; and 
    receive second data from the base station according to the second component-carrier configuration, after the guard interval.

    receive, by the transceiver, using a first component-carrier configuration, first data, the first data comprising PDCCH Channel signaling

   in response to the determination that the PDCCH signaling indicates that the change of configuration to the second component- carrier configuration is pending, selectively activate, de-activate, or reconfigure one or more components comprised by the transceiver, such that the transceiver is reconfigured to the second component-carrier configuration within a pre- determined guard interval of at least one transmission-time interval; and 
   receive, by the transceiver, second data according to the second component-carrier configuration, after the guard interval.










Allowable Subject Matter
Claims 1-23 are in condition for allowance – once the Terminal Disclaimer is received.

1.  Closest prior art is:
a. Nory et al. (US 20100232373 A1)
b. Terry et al. (US 2011/0002281 Al)
While Nory and Terry combine to read closely on the claimed invention, the prior art does not fully reject the design/claims.  The examiner therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:

	> The ability to determine that the PDCCH signaling indicates that a change of configuration to a second component-carrier configuration is pending; 
	> The ability for, in response to the determination that the PDCCH signaling indicates that the change of configuration to the second component- carrier configuration is pending, selectively activate, de-activate, or reconfigure one or more components comprised by the transceiver, such that the transceiver is reconfigured to the second component-carrier configuration within a pre- determined guard interval of at least one transmission-time interval; 	
> The ability to receive, by the transceiver, second data according to the second component-carrier configuration, after the guard interval.










         9,462,484					 Instant Application
1. A wireless mobile station configured for multi-carrier operation, the wireless mobile station comprising a control circuit configured to: 
receive first data from a base station according to a first configuration of two or more component carriers; 
receive signaling information indicating that a change of configuration to a second component-carrier configuration pending, the change of configuration comprising a change in the number of component carriers to be used for data transmission or a change to a set of active component carriers, with the number of active component carriers remaining the same; selectively activate, de-activate, or reconfigure one or more transceiver components during a pre-determined guard interval of greater than one subframe, based on the signaling information; and receive second data from the base station according to the second component-carrier configuration, after the guard interval.



1. (Currently Amended) An apparatus, comprising: a transceiver; at least one processor communicatively coupled with the transceiver and configured to: 
receive, by the transceiver, using a first component-carrier configuration, the first data comprising Physical Downlink Control Channel (PDCCH) signaling; 
determine that the PDCCH signaling indicates that a change of configuration to a second component-carrier configuration is pending; 
in response to the determination that the PDCCH signaling indicates that the change of configuration to the second component- carrier configuration is pending, 
selectively activate, de-activate, or reconfigure one or more components comprised by the transceiver, such that the transceiver is reconfigured to the second component-carrier configuration within a pre- determined guard interval of at least one transmission-time interval; and 
receive, by the transceiver, second data  according to the second component-carrier configuration, after the guard interval.



4.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20100322158     Indicating dynamic allocation of component carriers in multi-component carrier systems 

US 20110105136     Radio Base stations, communication devices and methods for controlling a radio base station and methods for controlling in a radio communication device

US 20120076043      Wireless communication base station and control channel reception method
 
US 9853848 Reconfiguration of active component carrier set in multi-carrier wireless systems
 
US 10411927  Reconfiguration of active component carrier set in multi-carrier wireless systems
 
US 9462484  Reconfiguration of active component carrier set in multi-carrier wireless systems
  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414